Citation Nr: 0117310	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
1997, for a grant of a 50 percent disability rating for 
postoperative residuals of a right frontotemporal craniotomy, 
with intractable headaches and reactive depression.

2.  Entitlement to an effective date earlier than June 25, 
1997, for a total disability rating based on individual 
unemployability by reason of service-connected disabilities.

(The issue of entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922 (West 1991) is the 
subject of a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran, his wife and friends


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to June 
1977.  He has been represented throughout his appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1999, by the Los Angeles, California Regional Office (RO), 
which denied the veteran's claim for an effective date 
earlier than June 25, 1997 for the assignment of a 50 percent 
disability rating for postoperative residuals of right 
frontotemporal craniotomy, with intractable headaches and 
reactive depression; the RO also denied the claim for an 
effective date earlier than June 25, 1997 for a grant of a 
total disability rating based on individual unemployability.  
A notice of disagreement with that determination was received 
in August 1999.  A statement of the case was issued in August 
1999, and the veteran's substantive appeal was received in 
October 1999.  The appeal was received at the Board in 
November 1999.  

On March 15, 2001, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board in 
Washington, D.C.  A transcript this hearing is of record.  

At his personal hearing, the veteran presented arguments 
regarding clear and unmistakable error in a rating decision 
of August 1977, which assigned a 30 percent rating for an 
acquired skull defect.  Hearing transcript, (T.), 2 & 29.  
That issue has not been adjudicated by the RO and is not 
inextricably intertwined with the issue on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, it is referred 
back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by The 
RO.  

2.  An August 1977 RO rating decision granted service 
connection for postoperative status, right frontotemporal 
craniotomy, with intractable headaches, reactive depression, 
memory loss, secondary to subarachnoid hemorrhage, and 
assigned a 30 percent rating for this disorder; the veteran 
was notified of this decision in October 1977, but he did not 
initiate an appeal from it.  

3.  The veteran's claim of entitlement to an increased rating 
for postoperative residuals of right frontotemporal 
craniotomy with intractable headaches and reactive depression 
was received by the RO on June 26, 1997.  

4.  A rating action dated in June 1998 granted entitlement to 
an increased evaluation for postoperative, right frontal 
temporal craniotomy with intractable headaches, reactive 
depression and memory loss due to subarachnoid hemorrhage; a 
50 percent evaluation was assigned, effective June 25, 1997.  

5.  The veteran's service-connected residuals of right 
frontotemporal craniotomy is not shown to have increased in 
its current level of disability on any date within one year 
prior to the June 25, 1997 claim for an increased evaluation.  
An increase in his disability was first ascertainable at the 
time of VA examination in April 1998.  

5.  Prior to June 26, 1997, the veteran did not have service-
connected disabilities sufficiently disabling to satisfy the 
schedular criteria for a total disability rating for 
compensation purposes based on individual unemployability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 25, 
1997, for the assignment of a 50 percent evaluation for 
postoperative residuals of right frontotemporal craniotomy 
with intractable headaches and reactive depression have not 
been met.  38 U.S.C.A. §§  5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).  

2.  The criteria for entitlement to an effective date earlier 
than June 26, 1997, for the grant of a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The hearing before the 
undersigned should also have served to inform him of the 
evidence necessary to substantiate his claims for earlier 
effective dates.  The RO has also repeatedly sought to obtain 
all records of treatment reported by the veteran.  Further, 
it has afforded him a VA examination.  The Board finds that 
these efforts have resulted in compliance with the notice and 
duty to assist requirements of current law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board notes that the veteran has testified as to his 
receipt of Social Security benefits; however, he also 
testified that he was not awarded these benefits until 1999.  
Since the issues in this appeal turn on whether he was 
entitled to VA benefits prior to June 25, 1997, the Social 
Security records would not be relevant to the instant appeal.  
The record also shows that the veteran was hospitalized for 
abdominal pain at a VA medical center in January 1984.  Since 
this hospitalization was not for any condition at issue in 
this appeal, records of that hospitalization would not be 
relevant.  In fact, the veteran has testified that he 
received essentially no significant treatment for his 
service-connected disabilities during the period from 1977 
through June 1997.  Under the law, no further assistance is 
required prior to adjudication of this claim.

I.  Entitlement to an Effective Date 
Earlier than June 25, 1997, for an 
Evaluation of 50 Percent for PO residuals 
of right frontotemporal craniotomy.

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o), see also  Hazan v. Gober, 10 Vet App 511 (1997).  

However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  

Any communication or actions, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an "informal claim" for an increase in 
disability compensation.  In addition, 38 C.F.R. 
§ 3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of, inter alia, a VA report of examination will be 
accepted as an informal claim filed on the date of the 
examination.  

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims -- formal and 
informal -- for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129 (1992); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's disorder is rated under Diagnostic Code 9305.  
Under that criteria, a 100 percent rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130 (2000).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

According to the veteran's service medical records, he was 
admitted to the Naval Regional Medical Center on January 17, 
1976 with a subarachnoid hemorrhage due to ruptured 
intracranial aneurysm.  It was noted that the veteran was 
well until about 2 weeks prior to his admission, when he 
noted the acute onset of excruciating frontal headaches 
associated with total blindness for approximately 4 hours.  
He also had nausea and vomiting for approximately three days, 
and was initially admitted to a local hospital at that time.  
During that episode the veteran was on leave and he returned 
to a dispensary that transferred him to the naval hospital.  
Following an evaluation, the veteran was diagnosed as having 
subarachnoid hemorrhage and was started on hypotensive 
medication, Amicar and steroids.  In March 1976, he had a 
right frontal temporal craniotomy with clipping of the 
anterior communicating artery aneurysm.  Postoperative, the 
veteran did well and showed no neurologic deficits.  The 
discharge diagnoses were subarachnoid hemorrhage due to 
ruptured congenital anterior communicating artery aneurysm; 
status post right frontal temporal craniotomy; and clipping 
of aneurysm.  

A physical evaluation board was convened in May 1977, which 
determined that the veteran was unfit for duty because of : 
status post right frontal temporal craniotomy, status post 
clipping of ruptured anterior communicating artery aneurysm; 
and intractable headaches, reactive depression and memory 
loss, secondary to subarachnoid hemorrhage.  Each disability 
was evaluated as 30 percent disabling; a combined evaluation 
of 50 percent was reported.  

The veteran's initial claim for service connection (VA Form 
21-526) was received at the RO on June 29, 1977.  An August 
1977 rating decision of the RO granted service connection for 
postoperative status, right frontotemporal craniotomy, with 
intractable headaches, reactive depression, memory loss, 
secondary to subarachnoid hemorrhage, and assigned a 30 
percent rating for this disorder; service connection was also 
granted for acquired skull defect, and a 30 percent 
disability rating was assigned.  The veteran's combined 
disability evaluation was 50 percent.  By letter dated in 
October 1977, the veteran was informed of that decision and 
of his appellate and procedural rights.  He did not appeal 
that determination within the one year prescribed period.  

The veteran's claims folder is devoid of any medical records 
during the period from 1977 through 1997, except for VA 
treatment records dated in October 1984 showing a period of 
hospitalization and follow up treatment for abdominal pain of 
unknown etiology.  

A claim for an increased evaluation for postoperative status, 
right frontotemporal craniotomy, was received by the RO on 
June 26, 1997.  

The veteran was afforded a VA examination for cranial nerves 
in April 1998, at which time he indicated that he had had 
headaches since the latter part of 1975 or the first part of 
1976; he noted that the headaches were usually of sudden 
onset without warning, but sometimes he had a frontal 
headache prodrome.  Precipitating factors were getting hot or 
not eating, and aggravating factors included emotion and 
stress.  Headaches were described as throbbing or the whole 
head hurting with associated nausea, photophobia, sonophobia 
and unable to do his usual activities during the headaches.  
A neurologic examination, including gait, walking on toes and 
heels, station with Romberg maneuver, cerebellar coordination 
testing finger to nose with eyes open and closed and tandem 
gait, cranial nerves II to XII, fundoscopic examination 
right, visual fields bilaterally, reflexes upper and lower 
extremities, muscle strength proximal distal muscles upper 
and lower extremities, gross sensation with touch and pin 
were all within normal limits.  The diagnoses were: right 
frontal temporal craniotomy for ruptured aneurysm by history; 
migraine headaches without aura, but not likely secondary to 
the aneurysmal surgery; right hand and right foot myoclonic 
jerks likely secondary to aneurysmal surgery and leaks prior 
to the surgery; and recent memory impairment likely 
associated with aneurysmal surgery and leaks prior to the 
surgery.  

Upon a VA examination for mental disorders in April 1998, the 
veteran complained of memory problems and general slowing 
since his surgery in 1976; he stated that he had no problem 
learning before the aneurysm, but he now talked slower and 
less clearly than he used to.  The veteran indicated that he 
had to learn to read and write; he stated that it took him 
longer to complete tasks.  The veteran also described 
problems with his mood since his surgery; he said that he 
became frustrated very easily, especially when trying to 
work.  He reported significant sleep disturbance and 
nightmares, the content of which he was unable to remember.  
He also reported occasional panic attacks and anxiety, 
especially related to financial worries.  The veteran 
acknowledged some passive suicidal ideation but denied active 
intention or plan; he denied homicidal ideation or history of 
aggression.  The veteran indicated that he felt that his 
deficits were worsening as he got older, as were his 
headaches.  

On examination, he was described as alert and fully oriented 
with the held of his watch.  Social interaction was pleasant 
and appropriate; his demeanor appeared sincere throughout the 
interview.  He described his mood as "terrible."  Affect 
was flat.  Eye contact was good.  Spontaneous speech was 
normal in rhythm and volume but slow in rate and remarkable 
for mild articulation problems.  Thought processes were 
notable slowed, but generally clear, logical and well-
associated.  However, it was often apparent that he had 
forgotten recently discussed information which caused him 
temporary confusion.  Insight and judgment were intact.  No 
evidence of paranoia or delusions was noted.  He denied 
visual, auditory and olfactory hallucinations.  Memory was 
poor for recent and remote events.  The pertinent diagnoses 
were dementia due to aneurysm bleed and repair; adjustment 
disorder with depressed mood (formerly reactive depression); 
GAF scale was 40.  The examiner stated that, according to the 
problems he reported and the test results, the veteran met 
the criteria for dementia with significant related 
depression.  Although the exact nature and severity of his 
aneurysm and craniotomy could not be determined, as the 
veteran had little memory for that information, the test 
results clearly suggested permanent, relatively diffuse and 
moderately severe cognitive deficits.  The examiner also 
indicated that the veteran's depression, which appeared to be 
a reaction to residual affects of his aneurysm, may be 
contributing to his perception that his deficits were 
worsening.  His mood appeared to have worsened significantly 
since his job loss as he felt he was worthless due to his 
cognitive deficits.  The examiner concluded that it was 
highly unlikely that the veteran could now acquire and 
sustain employment in the competitive job market.  

At his personal hearing in March 2001, the veteran testified 
that he did not recall receiving any treatment during the 
years after service.  The veteran contended that he suffered 
from headaches while he was studying.  The veteran indicated 
that he was employed until his employers noticed that he had 
difficulty sleeping, moving and performing other activities.  
The veteran reported problems with headaches and memory loss.  
He indicated that he was receiving social security disability 
benefits due to the residuals of postoperative frontotemporal 
craniotomy.  The veteran's wife reported knowing him since 
1986; she also reported that he had had difficulty learning 
new job skills.  The veteran's friend indicated that the 
veteran had similar problems as those he had when he first 
met him several years ago.  

The Board notes that, after the August 1977 decision became 
final, the earliest claim filed for an increased rating for 
residuals of postoperative right frontal temporal craniotomy, 
with intractable headaches, reactive depression and memory 
loss was received at the RO in June 1997.  The earliest 
evidence reflecting increased severity of the veteran's 
service-connected disability was the report of the VA 
examination conducted in April 1998.  This examination 
reported findings of flattened affect, impaired memory, 
depression, and worsening mood.  The examiner also reported 
that it was apparent that the veteran had forgotten recently 
discussed information which caused him temporary confusion.  
The veteran's impairments primarily consisted of significant 
cognitive and motor slowing, as well as poor memory and 
general problem solving.  It is also noteworthy that the 
examiner concluded that it was highly unlikely that the 
veteran could now acquire and sustain employment in the 
competitive job market.  Based on those clinical findings, 
the medical evidence prior to April 1998 did not show any 
symptoms, which would warrant the assignment of a 50 percent 
disability rating.  

The veteran and his witnesses have essentially testified that 
his condition worsened prior to the date of his claim in June 
1997.  Their testimony suggests that the increase occurred 
more than one year prior to the date of the June 1997 claim.  
As such, the testimony supports the selection of the date of 
claim as the effective date for the increased rating.

In this case, the record does not contain evidence that there 
was a claim prior to June 26, 1997, nor does it show that the 
increase was first factually ascertainable within one year of 
that claim.  Accordingly, under the above-cited law and 
regulations, an increase in the veteran's compensation rate 
based upon that claim cannot be effective earlier than the 
date of the receipt of the claim.  Therefore, the Board finds 
no basis for granting a 50 percent rating any time prior to 
June 25, 1997 for the claimed disability.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400(o)(1).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  

II.  Entitlement to an Effective Date 
Earlier than June 25, 1997, for a total 
disability rating based on Individual 
unemployability.

The veteran contends that he is entitled to an effective date 
earlier than June 25, 1997, for the grant of a total 
disability rating for compensation purposes based on 
individual unemployability by reason of his service-connected 
disabilities.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided, on basis of facts found.  38 C.F.R. 
§ 3.400 (2000).  

The veteran and his representative failed to identify what 
date is the appropriate effective date for his award of a 
total rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
award.  However, the veteran's claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability currently on appeal was originally received 
on June 25, 1997.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2000).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a) of this section. The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (1999).  An unemployability 
rating is based primarily upon average impairment of earning 
capacity.  38 C.F.R. § 4.15 (2000).  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340(a), 4.15 (2000).  Entitlement 
to individual unemployability must be established solely on 
the basis of impairment from service-connected disabilities. 
38 C.F.R. § 3.341(a) (2000).  Neither disability from 
nonservice-connected disabilities or due to advancing age may 
be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2000).  

In this case, prior to June 25, 1997, the veteran's service-
connected disabilities, postoperative right frontal temporal 
craniotomy and acquired skull defect, were not sufficiently 
disabling to meet the schedular criteria for consideration of 
a total rating for compensation purposes based on individual 
unemployability.  From June 22, 1977 to June 24, 1997, the 
veteran's service-connected disabilities were each assigned a 
30 percent rating; he had a combined evaluation of 50 
percent.  The combined evaluation of his 50 percent rating 
did not satisfy the schedular criteria for a total rating for 
compensation purposes based on individual unemployability.  
It was not until June 25, 1997, when the increase in the 
evaluation of his postoperative right frontal temporal 
craniotomy to 50 percent became effective, that the veteran 
meets the schedular requirements laid out in 38 C.F.R. 
§ 4.16(a).  

The Board notes that the veteran has made a claim of CUE in 
the August 1977 rating decision.  That claim is based on the 
RO's failure to award a 50 percent evaluation for the skull 
defect.  If he were to prevail in that claim he would meet 
the percentage requirements prior to June 25, 1997.  However, 
in addition to meeting the percentage requirements, an 
earlier effective date would require a showing that it was 
first factually ascertainable that he was incapable of 
gainful employment within the year prior to June 25, 1997, or 
that he submitted an earlier claim for total rating and was 
either incapable of substantially gainful employment at the 
time of the claim, or that it was factually ascertainable 
that he was incapable of gainful employment within one year 
of that claim.  

The provisions of 38 C.F.R. § 4.16(b), provide for the award 
of a total rating where a veteran fails to meet the 
percentage requirements, but is in fact incapable of 
substantially gainful employment by reason of service 
connected disability. 

The undisputed evidence is that the veteran maintained 
gainful employment until April 1994.  He testified that prior 
to that time he was working at least 40 hours per week and 
earned between $1,600 and $2,600 per month.  He testified 
that he left this employment due to disability.  Presuming 
the correctness of this testimony, and that the veteran left 
his employment due to his service connected disabilities; it 
was first factually ascertainable that service-connected 
disabilities rendered him incapable of substantially gainful 
employment more than one year prior to his June 1997 claim.  
There is no evidence of a claim prior to June 1997.  
Therefore, the correct effective date for the award of the 
total rating would be the date of claim in June 1997.  He 
would not be entitled to an earlier effective date regardless 
of whether he met the percentage requirements prior to June 
1997.


ORDER

Entitlement to an effective date prior to June 25, 1997, for 
the award of a 50 percent rating for postoperative status, 
right frontotemporal craniotomy, with intractable headaches, 
reactive depression and memory loss, is denied.  

Entitlement to an effective date prior to June 25, 1997, for 
the award of a total rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities, is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

